Citation Nr: 0106207	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected HIV infection, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service connected sinusitis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1993 to July 
1997.

This appeal arises from rating decisions of the San Diego 
Regional Office (RO) and currently the Chicago RO.  By rating 
decision in December 1998, service connection was awarded for 
sinusitis and a 30 percent evaluation was assigned.  In 
regard to this claim, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that unlike claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found may be assigned following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the December 1998 
rating action was the initial grant of service connection for 
sinusitis, the Board will consider whether staged ratings 
should be assigned for this disability.  In this way, the 
Court's holding in Fenderson will be addressed in the 
adjudication of the veteran's appeal for a higher evaluation 
for sinusitis.

The Board also notes that the issues of entitlement to 
service connection for a low back disability and bilateral 
knee disability are addressed in the remand section of this 
decision.  The additional issues of service connection for a 
right thumb disability and a left shoulder disability have 
not been perfected on appeal (see the notice of disagreement 
and substantive appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic respiratory disease is manifested 
by no more than 3 incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment.  Nasal 
surgery has not been performed for chronic sinusitis and 
there is no evidence of chronic osteomyelitis, purulence or 
crusting.  

3.  The veteran's HIV-related illness is manifested by 
recurrent diarrhea; the veteran is on approved medications 
but clinical findings do not demonstrate the presence of 
refractory constitutional symptoms or pathological weight 
loss and the veteran has not developed AIDS related 
opportunistic infections or neoplasm.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service connected chronic 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, Part 4 to include 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6514 (2000).

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service connected HIV infection 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321, Part 4 to include 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 6351 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran weighed 165 
pounds at the time of the October 1992 enlistment physical 
examination.

A December 1996 medical board report indicates that the 
veteran had been known to be HIV negative in November 1995.  
He was noted to be positive seven months later in July 1996.  
It was probable that the veteran underwent his seroconverting 
illness in May 1996.  Currently, the veteran was essentially 
asymptomatic.  The diagnosis was HIV infection.

On the separation physical examination, the veteran weighed 
195 pounds.

On VA HIV related disease examination in October 1998, a 
history of an HIV diagnosis in 1995 was noted.  At that time, 
the veteran felt sick and had oral candidiasis.  He was 
started and had continued on heavy therapy.  The veteran 
denied having any opportunistic infections in the past such 
as pneumonia, but he had suffered from chronic diarrhea over 
the last 3 years.  He was also feeling more tired and 
fatigue.  He had missed work due to extreme fatigue.  He 
reported having lost 20 pounds since the diagnosis of HIV.  
He reported having episodic night sweats and chills but no 
fever.  He denied having any depression or memory loss.  He 
had not been admitted to the hospital due to any HIV related 
illness.  

Currently, the veteran was on therapy with Nelfinavir, 
Epivir, Zerit, Imodium and Vancenase.  Accordingly to the 
veteran, his last CD-4 count one month before had been around 
500.  According to the record, the veteran had a CD-4 count 
of 600 in December 1996.  The CD-4 count today was 1070.  He 
denied suffering from any genital ulcers.  He had thrush on 
two occasions, the first time when he was diagnosed and 
another subsequent episode.  He denied having any recent 
episode of thrush.  

On examination, there was no thrush or ulcerations of the 
mouth.  There was no lymphadenopathy of the neck.  The lungs 
were clear.  The abdomen was soft, non-distended with no 
hepatosplenomegaly.  There was no edema of the extremities.  
There were very small papules on the right third and fourth 
fingers, dorsum and the anterior right forearm.  Neurological 
examination was within normal limits.  The assessment was HIV 
disease.  There was no history or any findings of 
opportunistic infections at the current time.  There was no 
evidence of AIDS defining illness.  There are no findings of 
any neoplasm related to HIV disease.  

On VA sinus examination in October 1998, the veteran 
complained of nasal stuffiness, postnasal drainage and 
recurrent sinus headaches.  Sometimes drainage was yellowish 
which resulted in a sore throat.  Sinus x-rays had never been 
taken.  On examination, nasal mucosa were inflamed.  There 
was hypertrophy of the right inferior turbinate.  The oral 
cavity was within normal limits.  The ears were within normal 
limits.  There was no palpable adenopathy of the neck.  
Severe flare-ups  occurred every two months or so in the last 
four months.  He had been incapacitated a total of 25 days 
when he missed work.  He was on antibiotics one to 2 times a 
year for sinus infections.  Sinus x-rays taken today showed 
chronic bilateral sinusitis and a retention cyst on the left.  
The impressions were a deviated nasal septum, nasal polyp and 
recurrent chronic sinusitis.

Treatment records include the following notations.  In early 
June 1998, increased night sweats and fatigue were reported 
possibly due to stress.  Later in June 1998, the veteran 
complained of chronic nasal congestion.  Symptoms were 
seasonal and varied depending on geography.  On examination, 
nostrils were clear.  There was no purulence.  There was mild 
mucosal edema.  The assessment was nasal congestion and 
probable chronic rhinitis.  The veteran was treated for viral 
pharyngitis in September 1998.  In January 1999, it was noted 
that the veteran was doing well.  His fatigue was gradually 
improving.  The assessment was that there was a good response 
to medications in relation to HIV.  In April 1999, the 
veteran complained of excessive fatigue.  He was working 2 
jobs.  In October 1999, the veteran reported having trouble 
falling asleep, sinus congestion and headaches.  He also 
complained of daily intermittent diarrhea.  On examination, 
there was nasal mucosa and some exudate.  In March 2000, it 
was noted that there had been an increase in nasal discharge 
about one week before.  There was sinus pressure and 
headaches.  The assessment was sinusitis.

Received in January 2000 was a periodic physical examination 
report.  This was the veteran's first periodic examination 
since being placed on the temporary retired list.  He had 
been on a 2 drug regimen to include AZT which he self-
discontinued due to side effects.  In January 1988, he was 
restarted on a 3 drug regimen.  His main complaint was 
excessive fatigue.  He was able to perform at 2 jobs, one of 
which was physically demanding.  He denied having any trouble 
sleeping.  He complained of regular diarrhea.  He denied any 
fever, chills, or abdominal pain and he had actually gained 
weight over the past 9 months.  He experienced night sweats 
on a regular basis.  The veteran weighed 207 pounds.  Nasal 
examination showed somewhat erythematous and swollen nasal 
mucosa.  CD-4 count was 1,166.  The final diagnosis was HIV 
infection with no evidence of ADS defining criteria since 
initial diagnosis in 1995.  It was noted that the veteran's 
illness was well controlled.

The veteran testified in December 2000 that he had suffered a 
30 pound weight loss in 1995; that he suffered from 
continuous diarrhea and fatigue; and that he had daily sinus 
headaches and suffered from ongoing sinus symptoms.


II.  Analysis

In the context of claims for higher evaluations of service-
connected disabilities, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further development is required to comply with the duty to 
assist the veteran.  Service connection is in effect for 
sinusitis, evaluated as 30 percent disabling under DC 6514; 
and for an HIV infection, evaluated as 30 percent disabling 
under DC 6351 of VA's Schedule for Rating Disabilities.

With regard to the claim for a higher evaluation for HIV 
infection, where an increase in the level of a service 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  With regard to the claim for a higher evaluation 
for the service connected sinusitis, the holding in Fenderson 
as described in the introduction section of this decision 
will be applied.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  Also, 
38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

With regard to the claim for a higher evaluation for 
sinusitis, a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
Part 4, Diagnostic Code 6514.

A review of the evidence shows that the veteran does not meet 
the criteria for the assignment of a 50 percent evaluation 
for sinusitis.  The veteran has not undergone sinus surgery 
of any type much less radical surgery with chronic 
osteomyelitis.  Although he suffers from ongoing symptoms 
relating to sinusitis, the veteran has not undergone repeated 
sinus surgeries followed by purulent discharge or crusting.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for the 
service connected sinusitis.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected sinusitis, but 
finds that at no time since he filed this claim has the 
service-connected sinusitis manifested more than a 30 percent 
level of disability.  Fenderson, supra. 

With regard to the claim pertaining to HIV infection, the 
veteran's manifestations of HIV-related illness are rated 
under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (2000).  Under this code, a 30 percent 
evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or; minimum rating with T4 cell count less 
than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  A 
60 percent evaluation is for application with refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS- 
related opportunistic infection of neoplasm.  A 100 percent 
rating is appropriate with AIDS with recurrent opportunistic 
infections or with secondary diseases affecting multiple body 
systems; HIV-related illness with debility and progressive 
weight loss, without remission, or few or brief remissions.  
The term "approved medication(s)'' includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 
6351, Note 1.  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351, Note 2.

The veteran is currently rated as 30 percent disabled for HIV 
infection, in order to assign a 60 percent evaluation there 
would have to be evidence of refractory constitutional 
symptoms, diarrhea and pathological weight loss, or; minimum 
rating following development of AIDS- related opportunistic 
infection of neoplasm.  The record is replete with references 
to the fact that the veteran's manifestations of HIV include 
recurrent diarrhea.  The Board notes, however, that the 
record at this time fails to demonstrate the presence of 
refractory constitutional symptoms, pathological weight loss 
or AIDS opportunistic infections or neoplasm.  On recent 
examination, for example, it was noted that the veteran's 
weight was up.  He weighed 207 pounds.  Historically, the 
veteran weighed 165 pounds on entrance into service and 195 
pounds on separation from service.  Examination reports have 
specially noted that there is no evidence of opportunistic 
infections or neoplasm.  It is significant that the veteran 
has not contended that these criteria were present.  

As noted above, psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  However, the record does not 
indicate the presence of any other manifestations of the 
veteran's service-connected HIV infection which would warrant 
an evaluation in excess of 30 percent.  In the event that the 
veteran does develop psychiatric manifestations or central 
nervous system manifestations, opportunistic infections, or 
neoplasms that would result in a higher evaluation, he may 
request that the RO consider an evaluation in excess of 30 
percent.  In the absence of evidence of other significant 
findings or symptomatology, there is no basis for assignment 
of an evaluation in excess of the currently assigned 
evaluation under any other code provision.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Thus, overall, the 
record affords no basis for an evaluation in excess of 30 
percent for HIV-related illness.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service connected HIV infection is denied.

Entitlement to an evaluation in excess of 30 percent for the 
service connected sinusitis is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
issues on appeal.  

With regard to the service connection claims, the veteran 
contends that he currently suffers from a back disability and 
bilateral knee disability that were incurred during service.  
On VA orthopedic examination in October 1998, the examiner 
noted the presence of pain of the involved joints.  
Accordingly, the veteran should be afforded a VA examination 
to include an opinion as to the etiology of all disability 
found.  

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a back 
disability and bilateral knee disability 
since service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a diagnosis for all 
disability of the back and knees and then 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current disability is related to service.  
In answering this question, the standard 
of proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  


5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



